Citation Nr: 1730608	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for depressive disorder prior to May 12, 2014.

2.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder on or after May 12, 2014.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a right hand injury with a fracture of the right fifth metacarpal.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for a heart disorder, to include as secondary to anxiety and/or the service-connected depressive disorder.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for an anxiety disorder (previously claimed as a nervous disorder), to include as secondary to a service-connected disability and/or a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.  

The Board remanded the above issues, as well as a claim for service connection for left lower extremity radiculopathy, for further development in February 2014.  The case has since been returned to the Board for appellate review.  The detailed procedural history of the appeal until that time is set forth in the February 2014 remand.

While the case was in remand status, the RO granted the claim for service connection for left lower extremity radiculopathy and increased the evaluation for the service-connected depressive disorder to 50 percent effective from May 12, 2014.  See February 2016 rating decision.  The Veteran has not expressed disagreement with that determination.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Because the evaluation assigned for the service-connected depressive disorder does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that the RO also addressed the evaluation assigned for the now service-connected right lower extremity radiculopathy in the February 2016 rating decision and subsequently included that issue in the current appeal.  However, the Board does not have jurisdiction of that issue, as the Veteran did not express disagreement with the initial evaluation assigned in the November 2011 rating decision, or following the February 2016 rating decision.  In any event, the Veteran has requested withdrawal of his appeal in its entirety, which would include the right lower extremity issue if it were in appeal status.

Finally, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a November 2016 rating decision and then issued supplemental statements of the case readjudicating the issue and making it part of the pending appeal.  In a March 2017 rating decision, the RO granted entitlement to TDIU effective from August 8, 2016.  The Veteran has not expressed disagreement with that determination.  See Grantham, supra.  Again, even if the issue of entitlement to TDIU prior to August 8, 2016, were in appeal status, the Veteran has withdrawn the appeal in its entirety.

This appeal was processed using the Veterans Benefits Management System (VBMS).




FINDING OF FACT

On July 17, 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement through his authorized representative indicating that he wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In this case, the Veteran submitted a July 2017 written statement through his authorized representative indicating that he wanted to withdraw the appeal.  See also July 2017 representative written statement (submitted with Veteran's written statement, indicating that Veteran wanted to withdraw all appeals on file).  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.





ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


